Case: 1:19-cv-01701 Document #: 1-2 Filed: 03/11/19 Page 1 of 14 PageID #:88
                                                                          FILED
                                12-Person Jury                               12/11/201810:21 PM
                                                                            DOROTHY BROWN

                                                                            CIRCUIT CLERK

                                                                           COOK COUNTY, IL

                                                                           2018L013321




        IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
              COUNTY DEPARTMENT, LAW DIVISION

 DONY SUHARDJA WIJAYA and             )
 RUSMAN ISHAK, individually,          )       2018L013321
 and as Co-Special Administrators     ) No.
 of the Estates of DANIEL             )
 SUHARDJA WIJAYA, Deceased,           )
 RESTIA AMELIA, Deceased,             )
 RADHIKA WIJAYA, Deceased,            )
 and RAFEZHA WIJAYA,                  )
 Deceased,                            )
                                      )
 Plaintiffs,                          )
                                      )
 v.                                   ) JURY TRIAL DEMANDED
                                      )
                                      )
 THE BOEING COMPANY, a                )
 corporation,                         )
                                      )
                                      )
 Defendant.                           )
                                      )




                            COMPLAINT AT LAW

        Plaintiffs, DONY SUHARDJA WIJAYA and RUSMAN ISHAK,

 individually, and in their capacity as Co-Special Administrators of the

 Estates of DANIEL SUHARDJA WIJAYA, deceased, RESTIAAMELIA,
Case: 1:19-cv-01701 Document #: 1-2 Filed: 03/11/19 Page 2 of 14 PageID #:89




 deceased, RADHIKA WIJAYA, deceased, and RAFEZHA WIJAYA, deceased,

 by their attorneys, BartlettChen LLC, Ribbeck Law Chartered, and Colson

 Hicks Eidson, P.A., bring this Complaint at Law against the Defendant, THE

 BOEING COMPANY, and in support, allege the following:



                                 INTRODUCTION

    1. On Monday, October 29, 2018, a newly-delivered Boeing 737 MAX 8

 commercial aircraft crashed in the Java Sea off the coast of Indonesia killing

 everyone on board. The Boeing 737 MAX 8 was being operated by the Lion

 Air airline as Lion Air Flight 610.

    2. The newly-delivered Boeing 737 MAX 8 crashed as a result of, among

 other things, a new Boeing flight control system which automatically steered

 the aircraft toward the ground, and which caused an excessive nose-down

 attitude, significant altitude loss, and, ultimately, the crash into the Java Sea

 killing everyone on board.

                        SUBJECT MATTER JURISDICTION

    3. This Court has subject matter jurisdiction over all justiciable

 controversies. Plaintiffs elect to pursue all maritime claims in this Court

 under the Savings-to-Suitors Clause. See 28 U.S.C. § 1333.

                                PARTIES   & VENUE

    4. Dony Suhardja Wijaya and Rusman Ishak are residents of Indonesia

 and have been appointed by this Court as the co-special administrators and




                                          2
      Case: 1:19-cv-01701 Document #: 1-2 Filed: 03/11/19 Page 3 of 14 PageID #:90




       personal representatives of the estates of their family members, Daniel

       Suhardja Wijaya, deceased, Restia Amelia, deceased, deceased, Radhika

       Wijaya, deceased, and Rafezha Wijaya, deceased. At all relevant times,

       Plaintiffs' decedents were residents of Indonesia.
;;;
0
          5. The Boeing Company ("Boeing'') is a corporation organized under the

       laws of Delaware with its worldwide headquarters and principal place of

       business in Chicago, Illinois.

                                   GENERAL ALLEGATIONS

       I. Boeing 737 MAX 8 Design & Manufacture

          6. Boeing's 737 series of aircraft is the highest selling commercial aircraft

       in history with over 10,000 aircraft delivered.

          7. Boeing's 737 MAX series is the fourth generation of the Boeing 737

       series of aircraft and was first announced by Boeing on August 30, 2011; the

       first flight was several years later, on January 29, 2016.

          8. Prior to March 8, 2017, Boeing designed the 737 MAX 8 model aircraft

       in the United States.

          9. On March 8, 2017, the Federal Aviation Administration ("FAA")

       approved the design for the 737 MAX 8 model aircraft, also known as the

       737-8.

          10. At all relevant times, Boeing manufactured the 737 MAX 8 model

       aircraft in the United States.




                                               3
      Case: 1:19-cv-01701 Document #: 1-2 Filed: 03/11/19 Page 4 of 14 PageID #:91




            11. The 737 MAX 8 is one of Boeing's several 737 MAX series of aircraft,

       the newest generation of Boeing's 737 series of aircraft, which Boeing

       initially designed, in the United States, in or around 1964-over 50 years ago.

::;
a.
            12. According to Boeing, as part of its generational redesigns of the 737

       series of aircraft, it "has continuously improved the products, features, and

           . "
       services.
"
            13. At all relevant times, Boeing marketed the 737 MAX aircraft as a

       seamless continuation of its prior 737 series aircraft in terms of operation

       and maintenance.

            14. On its website, Boeing states:

               Airlines ask for an airplane that fits smoothly in today's fleet

                Because of the 737's popularity with airlines everywhere around
                the world, integrating the new 737 MAX is an easy proposition.
                As you build your 737 MAX fleet, millions of dollars will be
                saved because of its commonality with the Next-Generation 737,
                ease of maintenance, wide availability of 737 pilots, and the
                global infrastructure that supports the aircraft in operation. 1

       On the same website, Boeing further states that "737 Flight Crews Will Feel

       at Home in the MAX." 2 (emphasis added.)

             15. The Boeing 737 MAX 8, however, had a significantly different design

       from previous 737-series aircrafts, which as The Wallstreet Journal reported

       were not appropriately disclosed to airlines or pilots.



       II. Boeing 737 MAX 8 Defect

       1   https://www.boeing.com/commercial/737max/by-design/#/operational-commonality
       2   https://www.boeing.com/commercial/737max/by-design/#/advanced-flight-deck


                                                 4
Case: 1:19-cv-01701 Document #: 1-2 Filed: 03/11/19 Page 5 of 14 PageID #:92




    16. Unlike any pr10r 737, Boeing designed the 737 MAX 8 to

 automatically dive toward the ground in certain situations, namely, where

 the aircraft's flight sensors provided information indicating such a dive was

 necessary to maintain lift.

    17. A consequence of this unsafe design, however, was that any

 misinformation from those flight sensors would cause the Boeing 737 MAX 8

 to automatically and erroneously dive toward the ground even when the

 aircraft is being flown manually by the pilots. This condition can lead to an

 excessive nose-down attitude, significant altitude loss, and possible impact

 with terrain.

 Ill. Lion Air Flight 610

    18. In or around August 2018, Boeing delivered a newly manufactured

 737 MAX 8 aircraft with tail number PK-LQP (the "Subject Aircraft") to Lion

 Air airlines in Indonesia.

    19. Two months later, on the morning of October 29, 2018, Lion Air was

 operating the Subject Aircraft on a commercial flight from Jakarta, Indonesia

 to Pangkal Pinang, Indonesia ("Lion Air Flight 610").

    20. Around 6:22 a.m. on the morning of October 29, 2018, shortly after

 takeoff from Jakarta, the pilot for Lion Air Flight 610 asked air traffic control

 to return to Jakarta because of a problem controlling the subject aircraft.

    21. Around 10 minutes later, around 6:32 a.m., the Subject Aircraft

 crashed into the Java Sea at a high speed and disintegrated.




                                        5
     Case: 1:19-cv-01701 Document #: 1-2 Filed: 03/11/19 Page 6 of 14 PageID #:93




          22. Plaintiffs' decedents were onboard Flight 610 and died in the crash.

          23. At no relevant time prior to the crash of Lion Air Flight 610 into the

      Java Sea did Boeing adequately warn Lion Air or its pilots of the unsafe

:,
(L
      condition caused by the new "auto-diving" design of the 737 MAX 8 flight

      system.

          24. As a result of the crash of Lion Air Flight 610, on November 7, 2018,

      the FAA issued "Emergency Airworthiness Directive (AD) 2018-23-51 [to]

      owners and operators of The Boeing Company Model 737-8 and -9 airplanes,"

      which contained mandatory warning and instructions as to the "unsafe

      condition ... likely to exist or develop" in the 737 MAX 8 relating to its new

      auto-diving feature.

          25. According to reports, prior to the crash of Lion Air Flight 610, Boeing

      737 pilots "were not privy in training or in any other manuals or materials"

      to information regarding "the new system Boeing had installed on 737 MAX

      jets that could command the plane's nose down in certain situations to

      prevent a stalJ."3 Further reports indicate that Boeing "withheld information

      about potential hazards with the new flight-control feature."4

                                        CAUSES OF ACTION

                                       COUNT!
                              STRICT PRODUCTS LIABILITY


      3https ://www.malaymail.com/s/ 1692841 /indonesia-says-situation-fac ing-l ion-air-flight-
      jt610-crew-not-in-flight-ma
      4https://www.wsj.com/articles/boeing-withheld-information-on-737-model-according-to-
      safety-experts-and-others-1542082575


                                                   6
     Case: 1:19-cv-01701 Document #: 1-2 Filed: 03/11/19 Page 7 of 14 PageID #:94




         26. Plaintiff re-adopts and re-alleges paragraphs 1 through 25 above.

         27. At the time the Subject Aircraft left the control of Boeing, the Subject

      Aircraft was defective, not fit for its intended purposes and unreasonably

      dangerous in one or more of the following particulars:

            a)       the subject aircraft contained an auto-dive system that
                     was designed, manufactured, and configured to dive the
                     aircraft toward the ground in certain conditions against
                     the pilot's intentions and without adequate warning to
~
0
                     the flight crew;
w
_,          b)       the subject aircraft was designed, manufactured, and
U:
                     configured in a manner in which an auto-dive disengage
                     during flight created an excessive and unrealistic work
                     load on the flight crew;

               c)    the subject aircraft lacked proper and adequate
                     instructions and warnings regarding the design and
                     functions of its auto-dive system;

               d)    the subject aircraft lacked proper and adequate
                     instructions and warnings and/or limitations regarding
                     flight procedures for a malfunctioning auto-dive system;
                     and,

               e)    the subject aircraft was otherwise defective by nature of
                     its design, manufacture, configuration, and/or assembly in
                     particulars to be determined by discovery herein.


               28.   As a direct and proximate result of one or more of the foregoing

      conditions, the Subject Aircraft operating as Lion Air Flight 610 crashed after

      takeoff in the Java Sea, and Plaintiffs' decedents suffered personal injury and

      death.

               29.   Both for themselves, individually, and in their capacity as Co-

      Special Administrators of the Estates of Daniel Suhardja Wijaya, deceased,




                                              7
Case: 1:19-cv-01701 Document #: 1-2 Filed: 03/11/19 Page 8 of 14 PageID #:95




 Restia Amelia, deceased, Radhika Wijaya, deceased, and Rafezha Wijaya,

 deceased, Plaintiffs seek all damages available under the law.

       30.    Plaintiffs are the duly appointed Co-Special Administrators of

 the Estates of Daniel Suhardja Wijaya, deceased, Restia Amelia, deceased,

 Radhika Wijaya, deceased, and Rafezha Wijaya, deceased, and bring this

 action pursuant to the Illinois Wrongful Death Act, 740 ILCS 180/1 et seq., or

 such other law as the Court determines to be applicable under the

 circumstances of this case.

       WHEREFORE, the Plaintiffs, Dony Suhardja Wijaya and Rusman

 Ishak, as Co-Special Administrators of the Estates of Daniel Suhardja Wijaya,

 deceased, Restia Amelia, deceased, Radhika Wijaya, deceased, and Rafezha

 Wijaya, deceased, pray that the Court enter judgment in their favor and

 against the Defendant, The Boeing Company, and award them all damages

 available under the law, their court costs in this matter, and such other relief

 as the Court deems just and proper. Plaintiffs seek a sum in excess of the

 jurisdictional amounts of the Law Division of the Circuit Court of Cook

 County, Illinois.

                                COUNT II
                     NEGLIGENCE - PRODUCTS LIABILITY

       31. Plaintiffs re-adopt and re-allege paragraphs 1 through 25 above.

       32. At all relevant times, Boeing owed a legal duty to assure that the

 Subject Aircraft was properly designed, manufactured, and assembled and

 free from defects so as not to cause personal injury or death.



                                        8
         Case: 1:19-cv-01701 Document #: 1-2 Filed: 03/11/19 Page 9 of 14 PageID #:96




                33. Boeing breached its duties under the law and was negligent in one

~
N         or more of the following ways:
"'
"'
;;
...,a,
                a)     the subject aircraft contained an auto-dive system that
;;
N                      was designed, manufactured, and configured to dive the
                       aircraft toward the ground in certain conditions against
                       the pilot's intentions and without adequate warning to
                       the flight crew;

                b)     the subject aircraft was designed, manufactured, and
                       configured in a manner in which an auto-dive disengage
w                      during flight created an excessive and unrealistic work
~                      load on the flight crew;
0
...,
w
U:
                c)     the subject aircraft lacked proper and adequate
                       instructions and warnings regarding the design and
                       functions of its auto-dive system; and,

                d)     Boeing failed to conduct appropriate testing of the subject
                       aircraft's components and systems prior to delivery to
                       Lion Air.

                34. As a direct and proximate result of one or more of the

          aforementioned acts of negligence by Boeing, the Subject Aircraft operating

          as Lion Air Flight 610 crashed after takeoff in the Java Sea and Plaintiffs'

          decedents sustained fatal injuries.

                35. Due to the tragic death of their family members, Plaintiffs have

          suffered pain and have sustained substantial pecuniary losses, including

          grief, sorrow, mental suffering, loss of society, and loss of companionship, love,

          and affection.

                36. Both for themselves, individually, and in their capacity as Co-

          Special Administrators of the Estates of Daniel Suhardja Wijaya, deceased,




                                                  9
       Case: 1:19-cv-01701 Document #: 1-2 Filed: 03/11/19 Page 10 of 14 PageID #:97




        Restia Amelia, deceased, Radhika Wijaya, deceased, and Rafezha Wijaya,

i;iM    deceased, Plaintiffs seek all damages available under the law.
§
"'            37. Plaintiffs are the duly appointed Co-Special Administrators of the
o
N

        Estates of Daniel Suhardja Wijaya, deceased, Restia Amelia, deceased,
N
0
        Radhika Wijaya, deceased, and Rafezha Wijaya, deceased, and bring this
"'
o
(,!
        action pursuant to the Illinois Wrongful Death Act, 740 ILCS 180/1 et seq., or

        such other law as the Court determines to be applicable under the

        circumstances of this case.

              WHEREFORE, the Plaintiffs, Dony Suhardja Wijaya and Rusman

        Ishak, as Co-Special Administrators of the Estates of Daniel Suhardja Wijaya,

        deceased, Restia Amelia, deceased, Radhika Wijaya, deceased, and Rafezha

        Wijaya, deceased, pray that the Court enter judgment in their favor and

        against the Defendant, The Boeing Company, and award them all damages

        available under the law, their court costs in this matter, and such other relief

        as the Court deems just and proper. Plaintiffs seek a sum in excess of the

        jurisdictional amounts of the Law Division of the Circuit Court of Cook

        County, Illinois.

                                     COUNTIII
                            NEGLIGENCE- FAILURE TO WARN

              38.    Plaintiffs re-adopt and re-allege paragraphs 1 through 25 above.

              39.    At all relevant times, Boeing had a duty to inform and warn the

        owners, operators, and pilots of the 737 MAX 8 series of aircraft, including




                                              10
      Case: 1:19-cv-01701 Document #: 1-2 Filed: 03/11/19 Page 11 of 14 PageID #:98




       the Subject Aircraft, of the unsafe condition likely to exist or develop by

       virtue of the auto-dive feature.

              40.   Boeing breached its duties under the law and was negligent in

::,    one or more of the following ways:
CL



              a)    the subject aircraft lacked proper and adequate
                    instructions and warnings regarding the design and
                    functions of its auto-dive system;
"'                  the subject aircraft lacked proper and adequate
              b)
                    instructions and warnings and/or limitations regarding
                    flight procedures for a malfunctioning auto-dive system;
                    and,

              c)    the 737 MAX 8 Flight Crew Operations Manual failed to
                    appropriately alert pilots, including the pilots of the
                    subject aircraft, to the design, functions, and hazards of
                    Boeing's auto-dive system and procedures for addressing
                    a malfunctioning auto-dive system.

              41.   As a direct and proximate result of that breach, the Subject

       Aircraft operating as Lion Air Flight 610 crashed after takeoff in the Java

       Sea, and Plaintiffs' decedents sustained fatal injuries.

              42.   Due to the tragic death of their beloved family members,

       Plaintiffs have suffered pain and have sustained substantial pecuniary losses,

       including grief, sorrow, mental suffering, loss of society, and loss of

       companionship, love, and affection.

              43.   Both for themselves, individually, and in their capacity as Co-

       Special Administrators of the Estates of Daniel Suhardja Wijaya, deceased,

       Restia Amelia, deceased, Radhika Wijaya, deceased, and Rafezha Wijaya,

        deceased, Plaintiffs seek all damages available under the law.



                                              11
     Case: 1:19-cv-01701 Document #: 1-2 Filed: 03/11/19 Page 12 of 14 PageID #:99




             44.    Plaintiffs are the duly appointed Co-Special Administrators of

      the Estates of Daniel Suhardja Wijaya, deceased, Restia Amelia, deceased,

      Radhika Wijaya, deceased, and Rafezha Wijaya, deceased, and bring this

      action pursuant to the Illinois Wrongful Death Act, 740 ILCS 180/1 et seq., or
N
0
a,
      such other law as the Court determines to be applicable under the
0
~
      circumstances of this case.

             WHEREFORE, the Plaintiffs, Dony Suhardja Wijaya and Rusman

      Ishak, as Co-Special Administrators of the Estates of Daniel Suhardja Wijaya,

      deceased, Restia Amelia, deceased, Radhika Wijaya, deceased, and Rafezha

      Wijaya, deceased, pray that the Court enter judgment in their favor and

      against the Defendant, The Boeing Company, and award them all damages

      available under the law, their court costs in this matter, and such other relief

      as the Court deems just and proper. Plaintiffs seek a sum in excess of the

      jurisdictional amounts of the Law Division of the Circuit Court of Cook

       County, Illinois.




                                             12
      Case: 1:19-cv-01701 Document #: 1-2 Filed: 03/11/19 Page 13 of 14 PageID #:100




                                        JURY TRIAL

              Plaintiff demands a jury trial on all issues so triable.

        Dated: December 11, 2018

                                         Respectfully submitted,
;;;
0
                                         Dony Suhardja Wijaya and Rusman
                                         Ishak, Individually, and in their
                                         capacity as Co-Special Administrators
                                         of the Estates of Daniel Suhardja
                                         Wijaya, deceased, Restia Amelia,
                                         deceased, Radhika Wijaya, deceased,
                                         and Rafezha Wijaya, deceased

                                         By: Isl Austin Bartlett
                                         Austin Bartlett
                                         BartlettChen LLC
                                         150 North Michigan Avenue, Suite 2800
                                         Chicago, Illinois 60601
                                         (312) 624-7711
                                         www. bartlettchenla w .com
                                         Firm ID No. 62570
                                         Primary email: austin(,ihartlettchenlaw.com

                                         By: Isl Curtis Miner
                                         Curtis Miner (pro hac vice forthcoming)
                                         Francisco Maderal (pro hac vice forthcoming)
                                         Colson Hicks Eidson
                                         255 Alhambra Circle, PH
                                         Coral Gables, Florida 33134
                                         (305) 476-7400
                                         www .colson.com
                                         Secondary email: curtq,Jcolson.com
                                                           frank@colson.com

                                         By: Isl Manuel uon Ribbeck
                                         Manuel von Ribbeck
                                         Ribbeck Law Chartered
                                         505 N. Lake Shore Drive, Suite 102
                                         Chicago, Illinois 60611
                                         (833) 883-4373
                                         www.ribbecklaw.com



                                               13
       Case: 1:19-cv-01701 Document #: 1-2 Filed: 03/11/19 Page 14 of 14 PageID #:101




                                        Firm ID No. 42698
                                        Email: maiha!ribbecklaw.com
;:;;
"'
"'                                      Counsel for Plaintiffs
""'
...,
"
N




N
0




                                             14
